—In a matrimonial action in which the parties were divorced by judgment dated July 10, 1991, the defendant former wife appeals from an order of the Supreme Court, Richmond County (Radin, J.H.O.), dated October 30, 1996, which granted the plaintiff former husband’s motion for leave to reargue her motion to vacate an income execution for child support arrears to the extent that the court failed to calculate the proper amount of child support arrears, and, upon reargument, determined the amount of such arrears to be $16,235.
Ordered that the order is affirmed, with costs.
A motion for reargument is addressed to the sound discretion of the court which decided the prior motion and may be granted upon a showing that the court overlooked or misapprehended the facts or law or for some other reason mistakenly arrived at its earlier decision (see, Rodney v New York Pyrotechnic Prods. Co., 112 AD2d 410, 411; Foley v Roche, 68 AD2d 558). The Supreme Court providently exercised its discretion in granting reargument since it failed to make a determination of child support arrears as directed in the order of reference dated September 26, 1995 (see, Joosten v Gale, 129 AD2d 531, 533).
The defendant’s remaining contention involves matters dehors the record and will not be considered (see, Leis v Finkelstein, 205 AD2d 738; Mulligan v Lackey, 33 AD2d 991). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.